         Case 20-42555                   Doc 2           Filed 12/31/20 Entered 12/31/20 23:47:46                                             Desc Ch 7 First
                                                          Mtg Corp No POC Page 1 of 1
Information to identify the case:
Debtor
                 Kentama ICH, LLC                                                                       EIN:    46−4227670
                 Name

United States Bankruptcy Court          Eastern District of Texas                                        Date case filed for chapter:             7     12/31/20

Case number:          20−42555
Official Form 309C (For Corporations or Partnerships)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                                                           12/15

For the debtor listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has been
entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot
sue, assert a deficiency, repossess property, or otherwise try to collect from the debtor. Creditors cannot demand repayment
from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages
and attorney's fees.
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.
1. Debtor's full name                           Kentama ICH, LLC

2. All other names used in the
   last 8 years
3. Address                                      c/o Carron Nicks
                                                13695 Goldmark Drive
                                                #1109
                                                Dallas, TX 75240

4. Debtor's attorney                            Carron Nicks                                                                Contact phone 214−287−3601
                                                Codilis & Stawiarksi                                                        Email ____________________
    Name and address                            400 Sam Houston Pkwy E, #900A
                                                Houston, TX 77060

5. Bankruptcy trustee                           Michelle Chow                                                               Contact phone (214) 521−6627
                                                6318 E. Lovers Lane                                                         Email ____________________
    Name and address                            Dallas, TX 75214

6. Bankruptcy clerk's office                    Suite 300B                                                                  Hours open Mon−Fri 8am−4pm
                                                660 North Central Expressway
    Documents in this case may be               Plano, TX 75074
    filed at this address. You may                                                                                          Contact phone (972)509−1240
    inspect all records filed in this case
    at this office or online at                                                                                             Date: 12/31/20
    https://pacer.uscourts.gov.

7. Meeting of creditors                         January 29, 2021 at 11:15 AM                                                Location:
    The debtor's representative must
    attend the meeting to be                    The meeting may be continued or adjourned to a later date. If               Telephonic Hearing−See Instructions
    questioned under oath. Creditors            so, the date will be on the court docket.
    may attend, but are not required to
    do so.

8. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now.
    Please do not file a proof of               If it later appears that assets are available to pay creditors, the clerk will send you another notice telling you
    claim unless you receive a notice           that you may file a proof of claim and stating the deadline.
    to do so.

9. Creditors with a foreign                     If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
   address                                      extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                                any questions about your rights in this case.
NOTICE: Pursuant to L.R.B.P. 6007 the Trustee may announce at this meeting his intention to abandon specific property of the estate having a total value of not more than $1500.

Official Form 309C (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                     page 1
